

115 SRES 150 ATS: Recognizing threats to freedom of the press and expression around the world and reaffirming freedom of the press as a priority in efforts of the United States Government to promote democracy and good governance.
U.S. Senate
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 150IN THE SENATE OF THE UNITED STATESMay 3, 2017Mr. Casey (for himself, Mr. Rubio, Mr. Wyden, Mr. Coons, and Mr. Durbin) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 7, 2017Reported by Mr. Corker, without amendmentDecember 20, 2017Considered and agreed toRESOLUTIONRecognizing threats to freedom of the press and expression around the world and reaffirming freedom
			 of the press as a priority in efforts of the United States Government to
			 promote democracy and good governance.
	
 Whereas Article 19 of the United Nations Universal Declaration of Human Rights, adopted in Paris, France, on December 10, 1948, states, Everyone has the right to freedom of opinion and expression; this right includes freedom to hold opinions without interference and to seek, receive and impart information and ideas through any media and regardless of frontiers.;
 Whereas, in 1993, the United Nations General Assembly proclaimed May 3 of each year as World Press Freedom Day to celebrate the fundamental principles of freedom of the press, evaluate freedom of the press around the world, defend against attacks on the independence of the media, and pay tribute to journalists who have lost their lives in the exercise of their profession;
 Whereas, on December 18, 2013, the United Nations General Assembly adopted a resolution (United Nations General Assembly Resolution 163 (2013)) on the safety of journalists and the issue of impunity, that unequivocally condemns, in both conflict and nonconflict situations, all attacks on and violence against journalists and media workers, including torture, extrajudicial killing, enforced disappearance, arbitrary detention, and intimidation and harassment;
 Whereas the theme for the 2017 World Press Freedom Day, is Critical Minds for Critical Times: Media’s role in advancing peaceful, just and inclusive societies; Whereas the Daniel Pearl Freedom of the Press Act of 2009 (22 U.S.C. 2151 note; Public Law 111–166), which was passed by unanimous consent in the Senate and signed into law by President Barack Obama in 2010, expanded the annual Human Rights Reports of the Department of State to include the examination of freedom of the press;
 Whereas, the 2016 World Press Freedom Index, published by Reporters Without Borders in April 2016, indicated a climate of fear and tension combined with increasing control over newsrooms by governments and private sector interests;
 Whereas, the 2016 World Press Freedom Index identified a decline in media freedom across all indicators, especially the destruction of media infrastructure, like the facilities and equipment of media, and the adoption of legislative frameworks that unjustly penalize journalists for doing their work;
 Whereas, according to the Committee to Protect Journalists, in 2016, the three deadliest countries for journalists were Syria, Yemen, and Iraq, with more than half of the journalists killed in combat or crossfire, for the first time since the Committee to Protect Journalists began keeping records;
 Whereas, according to the Committee to Protect Journalists, in 2016, 48 journalists were killed in cases where the motive was confirmed to be related to their reporting, 28 journalists were killed in cases where the motive was unconfirmed, and 2 media workers were killed;
 Whereas, according to the Committee to Protect Journalists, impunity for the murder of journalists remains systemic, with the killers going free in 9 out of 10 cases;
 Whereas, according to the Committee to Protect Journalists, as of December 1, 2016, 259 journalists worldwide were in prison, the highest number recorded since the group began systematically tracking imprisonment in 1990;
 Whereas, according to the Freedom House report Freedom of the Press 2017, only 13 percent of the world’s population enjoys a Free press, meaning coverage of political news is robust, the safety of journalists is guaranteed, state intrusion in media affairs is minimal, and the press is not subject to onerous legal or economic pressures.;
 Whereas freedom of the press is a key component of democratic governance, activism in civil society, and socioeconomic development; and
 Whereas freedom of the press enhances public accountability, transparency, and participation: Now, therefore, be it
	
 That the Senate— (1)expresses concern about the threats to freedom of the press and expression around the world;
 (2)welcomes the celebration of World Press Freedom Day 2017 on May 3, 2017; (3)commends journalists and media workers around the world for their essential role in promoting government accountability, defending democratic activity, and strengthening civil society, despite threats to their safety;
 (4)pays tribute to journalists who have lost their lives or liberty carrying out their work; (5)calls on governments abroad to implement United Nations General Assembly Resolution (A/RES/68/163) by thoroughly investigating and seeking to resolve outstanding cases of violence against journalists, including murders and kidnappings, while ensuring the protection of witnesses, and by reporting on the status of investigations;
 (6)condemns all actions around the world that suppress freedom of the press; (7)reaffirms the centrality of freedom of the press to efforts of the United States Government to support democracy, mitigate conflict, and promote good governance domestically and around the world; and
 (8)calls on the President and the Secretary of State— (A)to preserve and build upon United States leadership in freedom of the press, on the basis of First Amendment protections;
 (B)to improve the means by which the United States Government rapidly identifies, publicizes, and responds to threats against freedom of the press around the world;
 (C)to urge foreign governments to conduct transparent investigations and adjudications of the perpetrators of attacks against journalists; and
 (D)to highlight the issue of threats against freedom of the press in the annual Human Rights Reports and year round.